CoOTfOBD, P. J. A. D.
(temporarily assigned), dissenting. I would reverse the judgment of the Appellate Division in this case because I believe that plaintiff’s complaint for a declaratory judgment should have been dismissed as not based on an actual controversy involving a concrete contested issue. New Jersey Turnpike Authority v. Parsons, 3 N. J. *143235, 240 (1949); Sanders v. Cuba Railroad Co., 21 N. J. 78, 89 (1956).
As the Appellate Division correctly observed, the issue of law presented to the Court here for declaration of rights “is a difficult and close one of statutory interpretation.” Red Bank Ed. Assn. v. Red Bank High Bd. of Ed., 151 N. J. Super. 435, 437 (1977). Yet, although the complaint seeks judicial affirmation that “plaintiff [union] is entitled by statutory right to institute and process grievances in its own name and upon its own impetus,” there is no allegation of the existence of an actual grievance, whether of a union member or of the union itself, or both, requiring initiation or processing. All that is sought is a raw advisory opinion as to the meaning of the statute concerning negotiation of public employment grievances, N. J. S. A. 34:13A-5.3, in relation to who may initiate the processing of a grievance when the collective labor contract specifies that “a grievance * * * must be initiated by the teacher * * *” and that “[t]he Association may process a grievance through all levels of the grievance procedure even though the aggrieved person does not wish to do so.”
No actual grievance is posited here. The rights of the parties in an actual ease could very well depend upon such variables as (a) the nature of the complaint of the employee; (b) whether it affects only one or more persons; (,c) whether, if affecting only one person, it is of a nature indirectly affecting others: (d) whether the affected person is a member of the union; or (e) whether the aggrieved person is indifferent to the processing of the complaint but does not wish formally to initiate it, or whether, on the other hand, he affirmatively objects to its processing and has so advised the union. Only upon the presentation of a specific set of facts involving one or more of these variations, and in the context of a real dispute between the three entities, the individual employee, the union and the employer, could a court be expected to render a useful and significant adjudication *144of rights within the intent and purpose of the Uniform Declaratory Judgments Act. N.-'J. 8. A. 2A:16-52.
It is settled that the latter statute is not .intended for the benefit of those who seek “advisory opinions”; that courts should “refrain * * * from functioning in the abstract” and should “decide only concrete contested issues conclusively affecting adversary parties in interest.” New Jersey Turnpike Authority v. Parsons, 3 N. J. 235, 240 (1949). These principles are disregarded by the undertaking of the Court in the present ease to render an abstract declaration of rights on an entirely supposititious case.
In my view, the entertainment of this litigation under the attendant circumstances creates a bad precedent. Elucidation of the complex legal questions involved would better await presentation of specific controversies over actual grievances.
For affirmance — Chief Justice Hughes and Justices Sullivan, Pasi-iman, Clifford, Schreiber and Handler — 6.
For reversal — Judge Conford — 1.